—Judgment, Supreme Court, New York County (Edward J. McLaughlin, J., at plea; Marcy L. Kahn, J., at sentencing), rendered August 5, 2010, convicting defendant of assault in the second and third degrees, and sentencing her, as a second felony offender, to an aggregate term of four years, unanimously affirmed.
Defendant’s claim that the court improperly enhanced her bargained-for sentence without sufficient inquiry is unpreserved since defendant neither requested a hearing nor moved to withdraw her plea (see e.g. People v Malaj, 69 AD3d 487 [1st Dept 2010], lv denied 15 NY3d 776 [2010]), and we decline to review it in the interest of justice. As an alternate holding, we find that the court conducted a sufficient inquiry and properly imposed an enhanced sentence based on reliable information that defendant violated the terms of her plea agreement (see People v Jenkins, 11 NY3d 282 [2008]). There were no disputed factual issues that required a hearing as a matter of due process (see People v Valencia, 3 NY3d 714 [2004]; compare Torres v Berbary, 340 F3d 63 [2d Cir 2003]). The record also establishes that defendant was sufficiently warned of the meaning and consequences of absconding from her drug program.
*457We perceive no basis for reducing the sentence.
Concur— Tom, J.E, Andrias, Saxe, Abdus-Salaam and Gische, JJ.